NUMBER 13-12-00072-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CENTURY SURETY COMPANY,                                                    Appellant,

                                          v.

JOHN DELOACH D/B/A DELOACH
VACUUM SERVICE AND DELOACH
OIL & GAS WASTE WELL,                                                     Appellees.


                    On appeal from the 75th District Court
                         of Liberty County, Texas.


                         MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Longoria
                      Memorandum Opinion Per Curiam

      This case is before the Court on appellant's "Unopposed Motion to Vacate

Judgment, Withdraw Opinion and Dismiss Appeal." In this motion, appellant informs the

Court that the parties have "agreed to compromise and settle the dispute upon which the

appeal is based" and, as part of the settlement terms, request that we vacate our August
1, 2013 judgment, withdraw our opinion issued on that same date, and dismiss the

appeal.    Appellant attests that it has consulted with counsel for appellees and that

appellees do not oppose the motion.

       The Court, having examined and fully considered the motion herein, is of the

opinion that it should be and is GRANTED. Accordingly, we withdraw our opinion and

judgment of August 1, 2013, substitute this opinion and judgment in their place, and

DISMISS this appeal. See TEX. R. APP. P. 42.1(a)(1), (c). In accordance with the

agreement of the parties, costs are taxed against the party incurring same. See id. R.

42.1(d).

                                                                  PER CURIAM

Delivered and filed the 1st
day of October, 2013.




                                           2